UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4772


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

CARLY AHLSTROM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O'Grady, District
Judge. (1:12-cr-00298-LO-1)


Argued:   May 16, 2013                      Decided:   June 24, 2013


Before TRAXLER, Chief Judge, THACKER, Circuit Judge, and Ellen
L. HOLLANDER, United States District Judge for the District of
Maryland, sitting by designation.


Affirmed by unpublished opinion.      Judge Hollander wrote the
opinion, in which Chief Judge Traxler and Judge Thacker joined.


ARGUED:   Thomas Kenneth Plofchan, Jr., WESTLAKE LEGAL GROUP,
Sterling, Virginia, for Appellant. Stacy Bogert, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON
BRIEF: Neil H. MacBride, United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
ELLEN LIPTON HOLLANDER, District Judge:

     Following a bench trial conducted by a federal magistrate

judge,     Carly   Ahlstrom   was   convicted    of   one    count   of   driving

while intoxicated, in violation of 36 C.F.R. § 4.23(a)(2).                          The

district     court    affirmed   the   conviction.      On    appeal      to    this

Court, Ahlstrom contends that the initial stop of her vehicle

violated     the     Fourth   Amendment.        She   also     challenges           the

admissibility and evidentiary weight of the breath alcohol test

used to prove her intoxication.               Finding no error, we shall

affirm. 1

                                       I.

     As a result of events that occurred on January 6, 2012,

Carly Ahlstrom was charged with driving without a tag light, in

violation of 36 C.F.R. § 4.2, incorporating Va. Code Ann. §

46.2-1013 (“Citation 3326984”).             See Joint Appendix (“J.A.”) at

5,   22.      The    Virginia    statute     requires   illumination           of     a

vehicle’s rear tag so that it is visible “from a distance of 50

feet to the rear.”       Ahlstrom was also charged with driving under

the influence of alcohol, in violation of 36 C.F.R. § 4.23(a)(1)

(“Citation 3326985”).         J.A. at 6.      In addition, she was charged


     1
       The magistrate judge had jurisdiction pursuant to 18
U.S.C. § 3401, and the district court had jurisdiction under 18
U.S.C. § 3402. This Court exercises jurisdiction pursuant to 28
U.S.C. § 1291.



                                       2
with driving         while    intoxicated,         in    violation       of    36     C.F.R.   §

4.23(a)(2), prohibiting the operation of a motor vehicle with a

breath alcohol content of 0.08 grams of alcohol or more per 210

liters of breath (“Citation 3326986”).                    See J.A. at 7, 22-23.

       At a hearing held before a federal magistrate judge on June

21, 2012, Ahlstrom moved to suppress evidence allegedly obtained

in violation of her Fourth Amendment rights.                        See J.A. at 8, 21.

In particular, she claimed that U.S. Park Police Officer Pentti

Gillespie,      who    executed       the    vehicle      stop,     lacked          reasonable

suspicion to justify the stop.                    Id. at 21, 49-50.            Finding that

Officer Gillespie had probable cause to execute the stop based

on Ahlstrom’s failure to illuminate her rear license plate, as

required       by    Virginia    law,       the    magistrate       judge       denied      the

motion.     Id. at 51.          The trial followed immediately thereafter.

The following evidence was adduced at the motion hearing and the

trial.

       At   approximately        2:45   a.m.       on    January     6,       2012,    Officer

Gillespie observed a Lexus vehicle traveling southbound on the

George Washington Memorial Parkway (the “Parkway”), near Reagan

National Airport in Alexandria, Virginia.                      Id. at 25-26.            At the

time,    Officer      Gillespie       was    parked       in   a   turn       lane     on   the

northbound side of the Parkway, but parallel to the Parkway,

such    that    he    could     see   traffic       on    both     the    northbound        and

southbound sides.        Id. at 26-27, 35.

                                              3
       When the Lexus approached Officer Gillespie’s patrol car,

the officer observed the driver hit the brakes suddenly, causing

the vehicle to “dip down,” although the vehicle was not going

“excessively over the speed limit.”                   Id. at 27.      As the Lexus

passed the police vehicle, Officer Gillespie looked in his side-

view mirror and noticed that the rear license plate of the Lexus

was    not    visible    in   the   dark,     which    he   understood    to   be   a

violation of Virginia law, requiring illumination of a rear tag

to provide visibility “from a distance of 50 feet to the rear.”

Id. at 30-31, 45; see Va. Code Ann. § 46.2-1013.

       Because the Parkway is within the boundaries of federally

owned land administered by the National Park Service, id. at 29,

drivers are subject to the federal traffic regulations set forth

in Chapter I, Title 36 of the Code of Federal Regulations.                       See

36    C.F.R.    §§    1.2(a),    4.1.     The   federal     traffic     regulations

incorporate state law, “[u]nless specifically addressed” by the

federal regulations.            Id. § 4.2(a).         “Violating a provision of

State law is prohibited.”           Id. § 4.2(b).

       The officer followed the vehicle southbound for about a

half    mile,   and     observed    it   weaving      several   times   within   its

lane.        Id. at 31, 40-41.           Officer Gillespie testified that,

while he followed the vehicle, “there was a time” that he “could

see the back of [the] car . . . and not see [its] tag light.”

Id. at 44.           However, while Officer Gillespie was behind the

                                          4
Lexus, the headlights of the officer’s vehicle illuminated the

rear of the Lexus from a distance of more than 50 feet, and

Officer Gillespie admitted that he could not discern at that

time whether the license plate was properly illuminated.                          Id. at

38-39.

      Nevertheless,       based     on   his       earlier   observations,       Officer

Gillespie turned on his emergency lights to execute a traffic

stop.     Id. at 28.      The driver of the Lexus did not pull over for

another two-tenths of a mile.              Id. at 29.            Upon approaching the

vehicle,    Officer      Gillespie       determined        that    Ahlstrom      was    the

driver.     Id. at 53.        A female passenger was in the front seat,

and   another     was    in   the   rear       seat.       Id.     Officer      Gillespie

noticed that Ahlstrom and the front passenger were wearing coats

that were on backwards, their legs were bare, and underwear and

other    clothing       was   strewn     about       the   vehicle.       Id.     at   54.

According    to    Gillespie,       Ahlstrom         explained     that   she    and   the

front-seat passenger had been playing a game, and she had not

stopped the vehicle sooner because she was not fully clothed.

Id.

      Officer Gillespie also observed that Ahlstrom’s eyes were

“red and glassy,” and he “detected an odor of alcoholic beverage

emanating from her.”            Id.      Ahlstrom denied that she had been

drinking,    but    stated     that      the       front-seat     passenger     had    been

drinking.    Id.

                                               5
       Based on his observations, Officer Gillespie administered

three field sobriety tests to Ahlstrom: the “horizontal gaze

nystagmus” test (“HGN”), the “walk and turn” test, and the “one-

leg-stand”     test.    Id.    at   56-57,   61.    According     to   Officer

Gillespie, Ahlstrom’s performance on the HGN and walk-and-turn

tests indicated “a high probability” that she was intoxicated.

Id. at 62, 64.      As a result of the field sobriety tests as well

as    his   observations,   Officer   Gillespie    placed   Ahlstrom     under

arrest and transported her to the Park Police station.                 Id. at

65.     Along the way, and before Ahlstrom was advised of her

Miranda rights, she blurted that she knew she should not have

been driving, but did so anyway.           Id. at 65-66.

       At the station, Officer Gillespie administered two tests of

Ahlstrom’s breath alcohol content (“BrAC”), using a device known

as an Intoximeter EC/IR-II (the “Intoximeter”).              Id. at 67-69.

Officer Gillespie testified that he is a trained and certified

operator of the Intoximeter, and had administered hundreds of

tests using the device on individuals suspected of driving under

the influence.     Id. at 68-69.

       Pursuant    to   Park    Police      training,   Officer    Gillespie

observed Ahlstrom for twenty minutes before administering the

test, to ensure that she did not burp, belch, or hiccup, and

provided Ahlstrom with water to rinse out her mouth.              Id. at 69-



                                       6
70. 2          Additionally,         Officer         Gillespie     testified    that     the

Intoximeter was operating properly at the time.                            Id. at 70.        In

this regard, he explained that the Intoximeter undergoes a self-

test         before     use,   and    is    designed      to     disable    itself     if    a

malfunction is detected.               Id. at 70-71.

         The test results were memorialized in a printout generated

by      the     Intoximeter,     which       was      entered    into     evidence,     over

objection.            See id. at 93, 154.              The first test reported that

Ahlstrom’s BrAC was 0.114 grams of alcohol per 210 liters of

breath.         Id. at 154.          The second test reported that Ahlstrom’s

BrAC was 0.116 grams of alcohol per 210 liters of breath.                                   Id.

Both         readings    are   above       the   legal     limit    for    motor     vehicle

operators set by 36 C.F.R. § 4.23(a)(2), which is 0.08 grams of

alcohol per 210 liters of breath.

         Although Officer Gillespie was not personally involved with

the maintenance of the Intoximeter, J.A. at 91, the printout

reflected that the device had been certified for accuracy on

November 14, 2011, less than two months before it was used on

Ahlstrom.         Id. at 154.        The printout also included the following


         2
       The precautions, including the observation period, are
meant to ensure that any mouth alcohol, which can skew test
results, dissipates before breath samples are taken. See United
States v. Brannon, 146 F.3d 1194, 1196 (9th Cir. 1998) (citing 2
Richard E. Erwin, Defense of Drunk Driving Cases §§ 18.03, 21.06
(3d ed. 1995)).



                                                 7
attestation clause, which Officer Gillespie and Ahlstrom signed,

id.:

       I CERTIFY THAT THE BREATH SAMPLE RESULT(S) ABOVE WERE
       ANALYZED BY AN INSTRUMENT THAT HAS BEEN APPROVED BY
       THE NATIONAL HIGHWAY TRAFFIC SAFETY ADMINISTRATION
       (NHTSA) AS CONFORMING TO THE MODEL SPECIFICATIONS FOR
       EVIDENTIAL BREATH ALCOHOL MEASUREMENT DEVICES; THAT
       THE DRY GAS STANDARDS USED WITH THIS INSTRUMENT HAVE
       NATIONAL   INSTITUTE   OF   STANDARDS  AND   TECHNOLOGY
       TRACEABILITY; THAT THE TESTING PROCEDURES MEET NHTSA
       RECOMMENDATIONS   AND   MANUFACTURER’S  SPECIFICATIONS;
       THAT THE SCIENTIFIC ASPECTS OF THE BREATH TESTING
       PROGRAM ARE OVERSEEN BY THE DISTRICT OF COLUMBIA’S
       CHIEF/DEPUTY CHIEF TOXICOLOGIST; THAT THE INSTRUMENT
       WAS CERTIFIED AS ACCURATE WITHIN THE PAST 90 DAYS BY A
       UNITED STATES PARK POLICE TECHNICIAN WHO IS CERTIFIED
       BY THE INSTRUMENT MANUFACTURER TO CALIBRATE AND
       CONDUCT ACCURACY CHECKS WITH THIS INSTRUMENT; THAT I
       AM CERTIFIED TO CONDUCT SUCH TESTING; AND THAT SET
       PROCEDURES WERE FOLLOWED WHILE OBTAINING THE ABOVE
       BREATH SAMPLE RESULT(S).

       Ahlstrom    contested      the   admissibility     of   the   Intoximeter

test results, asserting that Officer Gillespie had not observed

Ahlstrom for the full twenty minutes before administering the

breath tests.        Id. at 93.     She also challenged the Intoximeter’s

evidentiary weight, on the ground that the Government had not

provided     evidence    that     the   device   was    reliable     or   properly

calibrated.       Id. at 99-100.        The magistrate judge rejected those

contentions.

       The   court    convicted     Ahlstrom     on    Citation    3326986,    for

operating a motor vehicle with a BrAC of 0.08 grams of alcohol

or more per 210 liters of breath, in violation of 36 C.F.R. §

4.23(a)(2).       See J.A. at 116. Citation 3326985 was merged with

                                          8
the    conviction      and    administratively            closed.         Id.     The    court

found    Ahlstrom       not    guilty     on       Citation      3326984,       for   driving

without a tag light.            See id.

       Ahlstrom        subsequently        appealed         to    the      United       States

District Court for the Eastern District of Virginia.                             See id. at

127.    Noting that “the car went right by the officer,” who “saw

. . . no light illuminating the license,” the district court

found “sufficient evidence” to justify the vehicle stop.                                Id. at

164.      Further, the district court found that the Intoximeter

test    results      were     admissible       and    sufficient          to    support    the

conviction.           Id.     Accordingly,           on   September        14,    2012,    the

district court denied the appeal.                     Id.        Ahlstrom then filed a

timely notice of appeal to this Court.                     Id. at 167.

                                             II.

                                               A.

       On appeal, Ahlstrom contends that the district court erred

in finding sufficient evidence to support the vehicle stop.                                She

also challenges the court’s ruling as to the admissibility and

evidentiary weight of the breath alcohol tests used to prove her

intoxication.

       Under    Fed.     R.    Crim.    P.      58(g)(2)(D),          a   district       court

reviewing       a    bench     trial      conducted         by    a   magistrate         judge

“utilizes the same standards of review applied by a court of

appeals    in       assessing    a   district        court       conviction.”           United

                                               9
States v. Bursey, 416 F.3d 301, 305 (4th Cir. 2005).                                In turn,

“our review of a magistrate court’s trial record is governed by

the    same    standards         as     was    the     district     court’s      appellate

review.”      Id. at 305-06.

       With respect to the denial of Ahlstrom’s motion to suppress

and    Ahlstrom’s     challenges          to     the    Intoximeter       test      results,

“[f]indings of fact made by the trial court are reviewed for

clear error, and issues of law (such as the interpretation of

statutes and regulations) are reviewed de novo.”                             Id. at 306;

see also United States v. Abramski, 706 F.3d 307, 313-14 (4th

Cir.    2013).        We    consider          the    evidence     in   the    light       most

favorable to the prevailing party.                       United States v. Seidman,

156    F.3d    542,    547       (4th     Cir.      1998).        Thus,    “[w]e      assess

challenges to the sufficiency of the evidence by viewing it —

including all reasonable inferences to be drawn therefrom — in

the light most favorable to the Government.”                           Bursey, 416 F.3d

at 306; see also United States v. Vankesteren, 553 F.3d 286, 288

(4th Cir. 2009).

                                               B.

                                               1.

       Ahlstrom   complains           that     Officer    Gillespie’s        stop    of    her

vehicle    violated        her   rights        under    the   Fourth      Amendment,      and

therefore evidence obtained as a result of the stop should have

been suppressed as fruit of the poisonous tree.                        We disagree.

                                               10
       A routine vehicle stop by a police officer constitutes a

seizure     under        the     Fourth   Amendment.          United        States      v.

Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011) (citing Whren v.

United States, 517 U.S. 806, 809-10 (1996)).                   As such, a vehicle

stop is subject to the Fourth Amendment imperative “‘that it not

be unreasonable under the circumstances.’”                      United States v.

Wilson, 205 F.3d 720, 722 (4th Cir. 2000) (quoting Whren, 517

U.S. at 809-10)).              This requirement is satisfied by the police

officer’s     reasonable          articulable       suspicion        of     a     traffic

violation.    United States v. Kellam, 568 F.3d 125, 136 (4th Cir.

2009); see also United States v. Branch, 537 F.3d 328, 335 (4th

Cir. 2008) (“Observing a traffic violation provides sufficient

justification       for    a     police   officer      to   detain    the       offending

vehicle . . . .”).

       Notably,     the     “‘reasonable        suspicion’    standard          is   ‘less

demanding . . . than probable cause.’”                  Branch, 537 F.3d at 336

(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)); see

United States v. Lawing, 703 F.3d 229, 236 (4th Cir. 2012),

cert. denied, ___ U.S. ____, 133 S. Ct. 1851 (2013).                            In fact,

“the    quantum     of    proof     necessary     to    demonstrate       ‘reasonable

suspicion’ is ‘considerably less than [a] preponderance of the

evidence.’”       Branch, 537 F.3d at 336 (quoting Wardlow, 528 U.S.

at 123) (alteration in Branch).             We have explained:



                                           11
     In order to demonstrate reasonable suspicion, a police
     officer must offer “specific and articulable facts”
     that demonstrate at least “a minimal level of
     objective justification” for the belief that criminal
     activity is afoot.    Judicial review of the evidence
     offered to demonstrate reasonable suspicion must be
     commonsensical, focused on the evidence as a whole,
     and cognizant of both context and the particular
     experience of officers charged with the ongoing tasks
     of law enforcement.

Branch, 537 F.3d at 337 (internal citation omitted); see also

United States v. Powell, 666 F.3d 180, 186 (4th Cir. 2011).

Because   this    standard     is    objective,        not    subjective,         “[a]ny

ulterior motive a police officer may have for making the traffic

stop is irrelevant.”         Digiovanni, 650 F.3d at 506 (citing Whren,

517 U.S. at 813).

     Officer     Gillespie     executed     a   stop    of    Ahlstrom’s          vehicle

because her rear tag was not properly illuminated, as required

by Va. Code Ann. § 46.2-1013.            It provides that the rear tag of

a vehicle must be illuminated so that it is visible “from a

distance of 50 feet to the rear.”               Officer Gillespie testified

that he looked in his side-view mirror as Ahlstrom’s vehicle

passed his on the Parkway, and noticed that her vehicle’s rear

tag was not visible in the dark.                 J.A. at 45.               Further, he

testified      that,    had    Ahlstrom’s        rear        tag     been        properly

illuminated, he would have been able to see it.                     Id.

     To   be    sure,   as    Ahlstrom    observes,          App.    Br.    at    21-23,

Officer   Gillespie     did    not   specifically        testify          that    he   was


                                       12
within 50 feet of the rear of Ahlstrom’s vehicle at the time it

passed.     But, from the officer’s uncontroverted testimony as to

the proximity of the respective vehicles at the relevant time,

the finder of fact could infer that Gillespie was within 50 feet

of Ahlstrom’s vehicle when he noticed that her rear tag was not

illuminated.         See United States v. Mubdi, 691 F.3d 334, 342 (4th

Cir.    2012)        (upholding      legality        of     traffic     stop         based    on

testimony     of      police      officers      as   to   proximity        of    defendant’s

vehicle to their patrol car, allegedly in violation of North

Carolina law prohibiting motorists from following “too closely”

behind another vehicle).                Even if Officer Gillespie incorrectly

believed that he was within 50 feet at the time, that mistake

would have been reasonable, based on the evidence.                                     See id.

(“‘[I]f an officer makes a traffic stop based on a mistake of

fact,   the     only      question      is    whether     his   mistake         of    fact   was

reasonable.’”) (quoting United States v. Chanthasouxat, 342 F.3d

1271, 1276 (11th Cir. 2003)).

       As noted, the standard for a vehicle stop does not demand

certainty, only “‘a minimal level of objective justification.’”

Branch,   537        F.3d    at    337       (citation      omitted).           Viewing      the

evidence in the light most favorable to the Government, Seidman,

156 F.3d at 547, Officer Gillespie had reasonable, articulable

suspicion       to       execute    a    traffic      stop      based      on        Ahlstrom’s

violation     of     a    Virginia      traffic      law.       See   36    C.F.R.       §   4.2

                                               13
(incorporating           state   law);    Va.      Code     Ann.      §        46.2-1013.

Accordingly, we conclude that Ahlstrom’s motion to suppress was

properly denied.

                                          2.

      Federal       regulations      prohibit     the     operation       of     a    motor

vehicle within “[t]he boundaries of federally owned lands and

waters administered by the National Park Service,” 36 C.F.R. §

1.2(a)(1), while “[t]he alcohol concentration in the operator’s

. . . breath is . . . 0.08 grams or more of alcohol per 210

liters of breath.”           Id. § 4.23(a)(2).            Upon probable cause to

believe that a motor vehicle operator is unlawfully intoxicated,

the operator is required to submit to a breath alcohol test.

Id.     §    4.23(c)(1).         The    applicable      regulation,         36        C.F.R.

§ 4.23(c)(4), provides: “Any test shall be conducted by using

accepted scientific methods and equipment of proven accuracy and

reliability operated by personnel certified in its use.”                                 At

trial, the Government relied on the Intoximeter’s test results

to    prove     that      Ahlstrom’s     BrAC     exceeded      the       legal       limit

prescribed by 36 C.F.R. § 4.23(a)(2).

      We have long recognized that a “breathalyzer test” is the

“best       means   of   obtaining     evidence    of   .   .   .   breath           alcohol

content.”       United States v. Reid, 929 F.2d 990, 994 (4th Cir.

1991).        Breathalyzers employ “methodology [that] is well-known

and unchallenged.”           United States v. Brannon, 146 F.3d 1194,

                                          14
1196       (9th    Cir.      1998).        Ahlstrom   asserts,      however,   that     the

Intoximeter was not shown to be “equipment of proven accuracy

and reliability,” as required under 36 C.F.R. § 4.23(c)(4).                             In

particular, she claims that there was insufficient evidence to

prove that the device was functioning accurately at the time the

breath       alcohol         test    was    administered.        Therefore,     Ahlstrom

argues       that      the    test    results    were       improperly   admitted     into

evidence          at   trial.         Even    with    the    test   results,    Ahlstrom

contends, alternatively, that the evidence was insufficient to

support her conviction.               Neither argument is persuasive. 3

       The regulation at issue, 36 C.F.R. § 4.23(c)(4), does not

purport to impose a heightened standard for the admissibility of

machine-generated              evidence.         In    promulgating      36    C.F.R.    §

4.23(c), the Department of Interior indicated:

       Paragraph (c)(4) limits the conducting of quantitative
       tests to accepted scientific methods and equipment of
       proven accuracy and reliability operated by personnel
       certified in its use.    The NPS intent is to assure
       that equipment and methods used for such tests are of

       3
        We have not previously discussed the “accuracy and
reliability” requirement of 36 C.F.R. § 4.23(c)(4) in a
published opinion. In their briefs, both sides discussed United
States v. Daras, 164 F.3d 626, 1998 WL 726748, at *1-2 (4th Cir.
Oct. 16, 1998) (per curiam).     There, we found a breath test
device accurate and reliable under 36 C.F.R. § 4.23(c)(4)
because it had been certified as accurate three months prior to
use; it was approved for evidential use by the National Highway
Traffic Safety Administration; it had been tested and found to
be working properly “immediately before” use; and the test was
administered properly. See Daras, 1998 WL 726748, at *1-2.



                                                15
      a type or nature commonly used by Federal, State and
      local   law  enforcement  agencies  and  accepted  as
      reliable for such purposes by Federal, State or local
      courts.

Vehicles & Traffic Safety, Dep’t of the Interior, Nat’l Park

Serv., 52 Fed. Reg. 10670-01, 10681 (Apr. 2, 1987) (emphasis

added).     The regulation should be applied consistent with our

general    standards     for    evaluating   the      reliability      of    machine-

generated evidence.

      In   United   States      v.   Washington,      498   F.3d   225      (4th   Cir.

2007),     we   explained:      “Any    concerns       about     the     reliability

of . . . machine-generated information [are] addressed through

the   process     of     authentication      .   .     .    .”      Id.      at    231.

Authentication      of   such    information     is    generally       satisfied     by

“evidence ‘describing [the] process or system used to produce

[the] result’ and showing it ‘produces an accurate result.’”

Id.    (quoting     Fed.       R.    Evid.   901(b)(9))          (alterations        in

Washington).      We illustrated the application of this standard to

the results of a blood alcohol test, as follows:

      When information provided by machines is mainly a
      product of “mechanical measurement or manipulation of
      data   by  well-accepted scientific  or  mathematical
      techniques,” reliability concerns are addressed by
      requiring the proponent to show that the machine and
      its functions are reliable, that it was correctly
      adjusted or calibrated, and that the data (in this
      case, the blood) put into the machine was accurate
      (i.e., that the blood put into the machine was the
      defendant’s).



                                        16
Id. at 231 (quoting 4 Mueller & Kirkpatrick, Federal Evidence §

380, at 65 (2d ed. 1994)). 4

     Applying the standard set forth above, we are satisfied

that the evidence presented at trial adequately supported the

admissibility of the Intoximeter test results.

     First, the Intoximeter and its functions were shown to be

generally reliable and accurate.            According to the Intoximeter’s

attestation    clause,     the   device     “ha[d]   been    approved    by   the

National     Highway     Traffic     Safety   Administration      (NHTSA)     as

conforming    to   the   model     specifications    for    evidential   breath

alcohol measurement devices.”          J.A. at 154. 5      NHTSA certification




     4
        Washington held that “mechanical computer printouts”
reporting the results of a blood alcohol test are not
testimonial hearsay for purposes of the Confrontation Clause
because “the raw data generated by the machines do not
constitute ‘statements,’ and the machines are not ‘declarants.’”
498 F.3d at 231.      Ahlstrom has not asserted a Confrontation
Clause challenge to the admission of the test results, although
she cites, in passing, Bullcoming v. New Mexico, ___ U.S. ____,
131 S. Ct. 2705 (2011) (holding that forensic laboratory report
certifying that defendant’s blood alcohol concentration was
above  legal   limits   constituted  testimonial   hearsay  under
Confrontation Clause because it was not introduced through
testimony of the analyst who had performed the certification).
     5
       Ahlstrom mistakenly asserts that NHTSA approval was not
introduced into evidence.    In any event, the list of approved
devices is published in the Federal Register, see, e.g.,
Conforming   Products   List   of   Evidential   Breath  Alcohol
Measurement Devices, 77 Fed. Reg. 35747-01 (June 14, 2012), and
subject to judicial notice by this Court.      44 U.S.C. § 1507
(“The contents of the Federal Register shall be judicially
noticed . . . .”); see Colonial Penn Ins. Co. v. Coil, 887 F.2d
(Continued)
                                       17
is     widely    accepted    by      courts       as     evidence     of    a     device’s

reliability. See California v. Trombetta, 467 U.S. 479, 489 &

n.9    (1984)    (recognizing        accuracy       of    breath     alcohol      testing

device based on NHTSA and state certification); Brannon, 146

F.3d at 1196 (same).         And this is for good reason.                   The NHTSA, a

unit of the Department of Transportation, has been evaluating

breath alcohol testing devices for evidential use for thirty

years.      See     Conforming       Products       List    of      Evidential     Breath

Alcohol Measurement Devices, 77 Fed. Reg. 35747-01, 35747 (June

14, 2012); Standard for Devices to Measure Breath Alcohol, 38

Fed. Reg. 30459-02 (Nov. 5, 1973).                  It “provid[es] a centralized

qualification test program for breath-testing devices designed

to     collect    evidence     in     law    enforcement         programs.”            Model

Specifications for Devices to Measure Breath Alcohol, 58 Fed.

Reg.    48705-01,    48706     (Sept.       17,   1993).       Notably,      to    achieve

NHTSA    approval,    a   device      must    undergo      a   rigorous      battery      of

tests, conducted “semi-annually or as necessary.”                       See id.

       Second,      evidence        was     introduced         to    show       that     the

Intoximeter was accurately calibrated at the time the test was

administered.          Specifically,          the      Intoximeter’s         attestation

clause indicated that the device had been “certified as accurate



1236, 1239-40 (4th Cir. 1989) (“[A]n appellate court may take
judicial notice of facts.”).



                                            18
within      the    past     90    days      by        a    United       States    Park      Police

technician who is certified by the instrument manufacturer to

calibrate and conduct accuracy checks.”                               J.A. at 154.          Indeed,

it    had   been    calibrated         on   November            14,    2011,    less    than   two

months before it was used for Ahlstrom.                               See id.    Additionally,

Officer Gillespie testified that the Intoximeter is designed to

conduct a self-diagnostic test before use, and will take itself

out of operation if a malfunction is detected.                                     He is well

trained in its use, and stated that the self-diagnostic test did

not reveal any problems.

       Ahlstrom’s metaphysical doubts are not persuasive, and her

reliance on United States v. Foster, 829 F. Supp. 2d 354 (W.D.

Va.    2011),      which    involved        a     charge         for     driving       under   the

influence, in violation of 36 C.F.R. § 4.23(a)(1), is misplaced.

In Foster, the district court excluded, as inadmissible hearsay,

a certificate of accuracy prepared by a police technician who

did not testify.            See id. at 363-65.                     Instead, testimony was

elicited     from     the       officer     who           had    administered         the   breath

alcohol test.         He only knew “from training, not from personal

experience,        that    if    the     machine           had    not    been    certified      as

accurate, it would produce an error reading” and not operate.

Id. at 369.         Unlike in this case, it was the officer’s “first

time using the machine for a case-related test.”                                Id.    Moreover,



                                                 19
“there [wa]s no certification on the face” of the test results

“regarding the accuracy of the testing equipment.”             Id. at 368.

       Notably, and contrary to Ahlstrom’s position, the district

court found the test results admissible.            Id. at 367.       However,

it declined to give them weight because, in its view, “[t]his

evidence [was] . . . not enough to establish that the machine

was in good working order on the night in question.”                   Id. at

369.

       Here,   the   attestation    clause    produced   as    part   of   the

Intoximeter’s test results provided evidence of accuracy, on the

face of the printout.         As noted, it had been calibrated for

accuracy   within    the   past    two   months,   and   was   approved    for

evidential use by the NHTSA.             Moreover, Officer Gillespie was

familiar with the self-test functionality based on his personal

experience in administering hundreds of tests, even if he lacked

knowledge of the self-test’s design.

       Accordingly, we find no error in the court’s admission of

the test results or in its determination to ascribe weight to

the test results.        See, e.g., Daras, supra n.3, 1998 WL 726748,

at *1-2; United States v. Hamblen-Baird, 266 F.R.D. 38, 40-41

(D. Mass. 2010) (admitting BrAC test results under 36 C.F.R. §

4.23(c)(4)     because   device    was   NHTSA   approved,     test   printout

showed annual certification, it was used properly, and there was

“no indication” of a malfunction).

                                     20
       To the extent that Ahlstrom contends that the evidence was

not sufficient to support her conviction, see App. Br. at 14, we

disagree.       Ahlstrom has not overcome the “heavy burden” for a

sufficiency of the evidence challenge.                           United States v. Hoyte,

51 F.3d 1239, 1245 (4th Cir. 1995).                           “[V]iewing the evidence in

the     light       most    favorable         to        the   prosecution,”      Jackson    v.

Virginia,       443      U.S.     307,      319    (1979),       the   Intoximeter’s       test

results show that Ahlstrom’s BrAC was well over the legal limit

of 0.08 grams of alcohol per 210 liters of breath, in violation

of 36 C.F.R. § 4.23(a)(2).

       In passing, Ahlstrom also asserts that the district court

erred     in    relying         on    the     magistrate         judge’s      report,    filed

pursuant       to    Fed.    R.      Civ.     P.    58(g),       which   stated:      “Officer

Gillespie       testified            that    the        breath      machine   was     properly

maintained,         in     good      working       order,     and    designed    to     disable

itself if its internal diagnostic tests showed any malfunction.”

App.    Br.     at       19-20.        Even       accepting,        arguendo,    appellant’s

contention that the report was inaccurate, we have independently

concluded that the Intoximeter test results were admissible and

sufficient to support the conviction.

                                                  III.

       For the foregoing reasons, we affirm.



                                                                                      AFFIRMED

                                                   21